 FILMLAB SERVICES, INC.Filmlab Services, Inc. and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 416. Case 8-CA-10998September 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on May 6, 1977, by Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 416, hereincalled the Union, and duly served on FilmlabServices, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued acomplaint on June 1, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 25,1977, following a Board election in Case 8-RC-10657, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about May 3, 1977, and at alltimes thereafter, Respondent has refused to providedata relevant to the Union's function as the exclusivebargaining representative of Respondent's employeesin the appropriate unit, although the Union hasrequested and is requesting it to do so; and thatcommencing on or about May 3, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On June 9, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On July 8, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 18, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should noti Official notice is taken of the record in the representation proceeding,Case 8 RC 10657. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecrrrovtem.v, Inc., 166 Nl RB 938 (1967), enfd 388 F.2d 683 (C.A. 4.232 NLRB No. 54be granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delbalecd itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent basically con-tends that the certification of the Union in theunderlying representation case is invalid on the basisof its objections therein and that the RegionalDirector denied it due process by not directing ahearing thereon and by denying its request thatevidentiary items compiled during the investigationof the objections be made a part of the record.Our review of the record herein, including therecord in Case 8-RC-10657, reveals that pursuant toa Stipulation for Certification Upon Consent Elec-tion, an election was conducted on December 2,1976, and resulted in a 16-to-13 vote in favor of theUnion with I challenged ballot. Respondent filedtimely objections to conduct affecting the results ofthe election. The objections alleged in substance thatthe Union made numerous false statements andmisrepresentations to the effect that Respondent hadentered into unlawful agreements with employees toinduce them to vote against the Union in the 1974and 1976 elections and in some cases had reneged onits agreements. In addition, Respondent included acatchall objection. In support of that objection, itpresented four items of Petitioner's campaign litera-ture which allegedly conveyed the impression thatthe United States Government endorsed Petitioner'sorganizing effort and stated that Respondent hadviolated the law. On January 13, 1977, the RegionalDirector issued his Report on Objections in which hefound that the alleged misrepresentations were notsubstantial and material and that Respondent hadadequate opportunity to reply to them. The RegionalDirector also found that Respondent's objectionsraised no substantial or material issues of either factor law with respect to the election and consequentlywere without merit. Accordingly, he recommendedthat the objections be overruled and a certification ofrepresentative be issued the Union.Respondent filed timely exceptions to the RegionalDirector's Report on Objections reiterating itsobjections and request for a hearing, and asserting1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5. 1969): Inrerrype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968). Sec.9(d) of the NLRA, as amended.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the record should include all evidentiary itemscompiled by or submitted to the Regional Directorduring the course of the investigation of Respon-dent's objections. On March 25, 1977, the Boardissued its Decision and Certification of Representa-tive,2finding that Respondent's exceptions raised nomaterial factual or legal issues warranting a reversalof the Regional Director's recommendations or theholding of a hearing. Respondent's request thatevidentiary items be designated a part of the recordwas also denied as lacking in merit.On June 1, 1977, the complaint in the instant casewas issued alleging that Respondent has at all timesmaterial refused to recognize and bargain collectivelywith the Union as the exclusive bargaining represen-tative of all the employees in the appropriate unit;refused to meet, negotiate, and discuss with theUnion matters concerning rates of pay, wages, hoursof employment and other terms and conditions ofemployment; and refused to grant the Union'srequest for information relating to wages and fringebenefits of all employees in the appropriate unit. OnJune 9, 1977, Respondent filed its answer, admittingthat it refused to recognize and bargain with theUnion as the exclusive bargaining representative ofall its employees in the appropriate unit, but denyingthat it refused to provide information relating towages and fringe benefits of said employees, anddenying that it committed any unfair labor practices.Respondent also filed a request for production of thedocuments. This request was denied by the RegionalDirector. On June 4, 1977, Respondent filed with theDivision of Judges a motion to compel production ofthe documents and a motion to supplement therecord before the Administrative Law Judge. TheGeneral Counsel filed a memorandum in oppositionand Respondent filed a reply brief. On July 11, 1977,an Administrative Law Judge denied Respondent'smotion.In its response to the Notice To Show Cause,Respondent reasserts its contention that the RegionalDirector denied it due process by refusing to requirea hearing on the issues raised by its objections to2 Not reported in bound volumes of Board Decisions.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 Respondent's motion to supplement the record is denied as lacking inmerit. With respect to its contention that it was denied due process becauseno hearing was held on its objections, we considered that contention in theunderlying representation case and it may not be reconsidered here. Thus,after review of the Regional Director's report and the record in light ofRespondent's exceptions and brief, we issued a Decision and Certificationof Representative in which we found, inter alia, that Respondent had notraised any substantial or material issues warranting a hearing. Since it failedto raise any such issues in the representation case, it has not been denied dueprocess. CSC Oil Company, 220 NLRB 19, 20 (1975).' The General Counsel alleges that Respondent refused to provideinformation requested by the Union relating to wages and fringe benefits.However, the Union's letter of April 29, 1977, the only evidence pointed toby General Counsel in support of this assertion, makes no mention of fringeconduct affecting the election. It reasserts its motionto supplement the record, contending that theAdministrative Law Judge's denial of the motionprejudiced it in the preparation of its brief to showcause why summary judgment should not be granted.Finally, Respondent contends that the evidencesubmitted by the General Counsel in support of theMotion for Summary Judgment conflicts with thecomplaint, warranting the denial of the GeneralCounsel's motion. In this connection, Respondentpoints to paragraph 10(b) of the complaint whichalleges that Respondent refuses to furnish datarequested by the Union relating to wages and fringebenefits of unit employees. Respondent then pointsto the General Counsel's Exhibit I which is theUnion's request, by letter, for a list of unit employ-ees, their classifications, and their hourly wage rates.No request for data on fringe benefits is made in theletter.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding,4and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grant theMotion for Summary Judgment.5On the basis of the entire record, the Board makesthe following:benefits. Accordingly, we find that no evidence has been presented that theUnion requested information relating to fringe benefits. Our finding,however, does not require the denial of the General Counsel's Motwon forSummary Judgment. The Union's letter requests information relating towages and classifications of unit employees, for the purpose of collectivebargaining. Respondent, in its May 3, 1977. letter, acknowledges theUnion's request for "information for the purposes of commencement ofcollective bargaining" and refuses to commence bargaining on the groundsthat the election and certification of the Union are invalid. We find thatRespondent's denial of the request to bargain is also a refusal to furnishinformation relevant to collective bargaining. Since the refusal of informa-tion is based solely on Respondent's contention that the Union's certifica-tion is invalid, it is clear that Respondent would have refused informationrelating to fringe benefits, or any other data relevant to collectivebargaining, had the Union requested it. There are therefore no materialfactual or legal issues warranting the denial of the General Counsel'sMotion for Summary Judgment.340 FILMLAB SERVICES, INC.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, located at 4117Prospect Avenue, Cleveland, Ohio, is engaged in thedevelopment and duplication of 16 millimeter film.During the 12-month period immediately precedingthe issuance of the complaint and notice of hearingin this proceeding, Respondent shipped goods valuedin excess of $50,000 from its Cleveland, Ohio, facilitydirectly to points located outside the State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, Local416, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees including editors(negative cutting and matching workers), leadprinters, chemists, timers, shipping and receivingemployees, inspectors and sensitometric controlemployees, but excluding all office clerical em-ployees, customer service employees, guards andsupervisors as defined in the Act.2. The certificationOn December 2, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 8 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 25, 1977, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 29, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about May 3, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 3, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.C. The Request for Data; Respondent'sRefusalCommencing on or about April 29, 1977, and at alltimes thereafter, the Union has requested Respon-dent to provide it with data relevant to its function asthe exclusive bargaining representative of all theemployees in the above-described unit. Commencingon or about May 3, 1977, and continuing at all timesthereafter to date, Respondent has refused. andcontinues to refuse, to provide the Union with theaforesaid data.Accordingly, we find that Respondent has, sinceMay 3, 1977, and at all times thereafter, refused toprovide the Union with data relevant to its functionas the exclusive representative of the employees inthe appropriate unit, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order it to provide the requestedinformation.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Filmlab Services, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local 416, is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees including editors (nega-tive cutting and matching workers), shipping andreceiving employees, inspectors and sensitometriccontrol employees, but excluding all office clericalemployees, customer service employees, salesmenand professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since March 25, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about May 3, 1977, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about May 3, 1977, and at alltimes thereafter, to furnish the Union with datarelevant to the above-named labor organization'sperformance of its function as the exclusive bargain-ing representative of all employees of Respondent inthe appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Filmlab Services, Inc., Cleveland, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 416, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time productionand maintenance employees including editors(negative cutting and matching workers), leadprinters, chemists, timers, shipping and receivingemployees, but excluding all office clerical em-ployees, customer service employees, salesmenand professional employees, guards and supervi-sors as defined in the Act.(b) Refusing to furnish the above-named labororganization with data relevant to the performanceof its function as the exclusive bargaining representa-tive of all employees in the aforesaid appropriateunit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:342 FILMLAB SERVICES, INC.(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request provide data relevant to theperformance of the above-named labor organiza-tion's function as the exclusive bargaining represen-tative of all employees in the aforesaid appropriateunit.(c) Post at its Cleveland, Ohio, facility copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respon-dent's representatives, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 8 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local416, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT refuse to provide data relevant tothe above-named Union's function as to exclusivebargaining representative of all employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees includingeditors (negative cutting and matching work-ers), lead printers, chemists, timers, shippingand receiving employees, inspectors andsensitometric control employees, but exclud-ing all office clerical employees, customerservice employees, salesmen and profession-al employees, guards and supervisors asdefined in the Act.WE WILL, upon request, provide data relevantto the above-named Union's function as theexclusive bargaining representative of all theemployees in the bargaining unit described above.FILMLAB SERVICES, INC.343